Case 1:18-cv-02472-DDD-MEH Document 28 Filed 08/23/19 USDC Colorado Page 1 of 3




  IN THE UNITED STATES DISTRICT COURT
  FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:18-cv-02472-WYD-MEH

  RESTORE LIFE USA, INC., and
  JAMES BYRD,

           Plaintiffs,

  v.

  LIFENEWS.COM, and
  STEVEN ERTELT,

           Defendants.

           PLAINTIFFS' MOTION TO EXTEND THE DISCOVERY DEADLINE
       AND COMPEL DEFENDANTS TO PRODUCE MR. ERTELT FOR DEPOSITION1

           Come now the Plaintiffs Restore Life USA, Inc. and James Byrd, and hereby move this

  Court for an order extending the discovery deadline to September 30, 2019, and compelling

  Defendants to produce Mr. Ertelt for deposition between now and September 30, 2019. In

  support of this Motion, Plaintiffs state as follows:

           1.       The current discovery cutoff is August 30, 2019 [Doc. 25].                        Therefore, the

  discovery period has not yet expired.

           2.       Although the Parties have exchanged written discovery, Plaintiffs have not

  deposed Steven Ertelt, an individual Defendant and the founder, editor, and publisher of co-

  Defendant LifeNews.com.             Plaintiffs have asked Defendants’ counsel to depose Mr. Ertelt

  several times via phone and via e-mail exchanges as early as May, 2019 and through this month,

  but Defendants have not agreed to permit his deposition. Of course, as a party to this case and
  1
    Pursuant to D.C. Colo. Civ. R. 7.1(a), Plaintiffs certify that they have made reasonable good faith efforts to confer
  with opposing counsel to resolve the dispute herein. More specifically, after seeking to depose Mr. Ertelt numerous
  times via email and phone for months, the undersigned counsel e-mailed Defendants’ counsel on August 13, 2019,
  and called Defendants’ counsel on August 21, 2019, to determine if he would consent to extending the discovery
  deadline and permitting deposition of Mr. Ertelt. Defendants’ counsel has not responded to Plaintiffs’ counsel’s
  voicemail or returned his call, nor has he replied to Plaintiff’s counsel’s e-mail relating to the matter herein.

                                                            1
Case 1:18-cv-02472-DDD-MEH Document 28 Filed 08/23/19 USDC Colorado Page 2 of 3




  the publisher, founder, and editor of his co-Defendant, Mr. Ertelt’s deposition testimony is

  critically relevant to Plaintiffs’ claims in this matter. It would materially prejudice Plaintiffs to

  be forced to proceed to trial without having an opportunity to depose Mr. Ertelt. Therefore,

  Plaintiffs respectfully request that this Court order Defendants to cooperate with Plaintiffs to

  schedule Mr. Ertelt’s deposition between now and September 30, 2019.

          3.      Plaintiffs respectfully request the Court extent the discovery deadline to

  September 30, 2019, a one month extension, which will allow Plaintiffs time to travel to

  Colorado and depose Mr. Ertelt.

          4.      The requested extension is not made for the purpose of delay, but rather so that

  Plaintiffs can depose Mr. Ertelt, a critical witness, and prepare this matter for trial.

          WHEREFORE, Plaintiffs respectfully request that the Court grant an extension of the

  discovery deadline to September 30, 2019, and order Defendants to produce Mr. Ertelt for

  deposition between now and September 30, 2019.

          DATED this 23rd day of August, 2019.

                                                          Respectfully submitted,

                                                          /s/ R. Andrew Hutchinson
                                                          R. Andrew Hutchinson, BPR No. 025473
                                                          BAKER, DONELSON, BEARMAN,
                                                            CALDWELL & BERKOWITZ, P.C.
                                                          100 Med Tech Parkway, Suite 200
                                                          Johnson City, Tennessee 37604
                                                          Phone: (423) 928-0181
                                                          Fax: (423) 979-7657
                                                          Email: dhutchinson@bakerdonelson.com

                                                          Attorney for Plaintiffs Restore Life USA, Inc.
                                                            and James Byrd




                                                     2
Case 1:18-cv-02472-DDD-MEH Document 28 Filed 08/23/19 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that on August 23, 2019, a copy of the foregoing was filed electronically
  with the Clerk of Court using the CM/ECF system, which will send a notice of electronic filing
  to counsel of record:

         Samuel Martin Ventola
         VENTOLA LAW OFFICE
         1775 Sherman Street
         Suite 1650
         Denver, CO 80203
         303-864-9797
         Fax: 303-496-6161
         Email: sam@samventola.com

         Attorney for Defendants LifeNews.com
           and Steven Ertelt

                                                      /s/ R. Andrew Hutchinson
                                                      R. Andrew Hutchinson, BPR No. 025473
                                                      BAKER, DONELSON, BEARMAN,
                                                        CALDWELL & BERKOWITZ, P.C.
                                                      100 Med Tech Parkway, Suite 200
                                                      Johnson City, Tennessee 37604
                                                      Phone: (423) 928-0181
                                                      Fax: (423) 979-7657
                                                      Email: dhutchinson@bakerdonelson.com

                                                      Attorney for Plaintiffs Restore Life USA, Inc.
                                                        and James Byrd




                                                 3
